FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SAMUEL VILLEGAS LOPEZ,                        No. 12-16084
                 Plaintiff-Appellant,             D.C. No.
                 v.                           2:12-cv-00245-
JANICE K BREWER, Governor of                      NVW
Arizona; et al.,                            District of Arizona,
             Defendants-Appellees.                Phoenix

                                                ORDER

                     Filed May 15, 2012

  Before: M. Margaret McKeown, Marsha S. Berzon, and
          Johnnie B. Rawlinson, Circuit Judges.


                           ORDER

  A majority of the panel votes to deny the petition for panel
rehearing and the petition for rehearing en banc.

   Judges McKeown and Rawlinson vote to deny the petition
for panel rehearing and Judge Berzon votes to grant the peti-
tion for panel rehearing. Accordingly, the petition for panel
rehearing is denied.




                             5603